Citation Nr: 0924148	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to death pension benefits.   






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel






INTRODUCTION

The Veteran served on active duty from April 1954 to February 
1956.  The Veteran died in February 2003 and the appellant is 
his surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In her January 2008 substantive appeal, the Veteran asserted 
that the RO had not considered evidence as to her medical 
expenses that were received at the Milwaukee, Wisconsin VA 
Regional Office in December 2007.  The record does reveal 
that Medical Expense Reports (VA Forms 21-8416), Improved 
Pension Eligibility Verification Reports (VA Forms 21-0518-
1), and reports of medical expenses from treatment rendered 
at the Scarborough Chiropractic Clinic and medication 
purchased through the Cotton Plant Drug Store were received 
at the Milwaukee Regional Office in November and December 
2007.  This evidence does not appear to have been reviewed by 
the RO (aside from medication purchased through June 1, 2005, 
from the Cotton Plant Drug Store that appears to have been 
previously considered) as it was not included in the list of 
evidence considered in the December 2007 Statement of the 
Case.  It is not clear why this evidence was not sent to the 
Little Rock RO and was sent to the Milwaukee Regional Office 
instead.  Moreover, the appellant in her substantive appeal 
indicated that the "death/case file" is at the RO; the 
"claims file" was located at the St. Louis Regional Office; 
and that her "21-8416 is pending at Milwaukee."  As such, 
and in order to ensure due process to the Veteran, the case 
must be remanded to the RO to afford them the first 
opportunity to consider the evidence received at the 
Milwaukee Regional Office referenced above and consolidate 
all relevant evidence that may be located at any other VA 
Regional Office.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Any relevant evidence from the VA 
regional offices in Milwaukee, St. 
Louis or any other VA facility should 
be consolidated with the record 
currently before the Board.  

2.  The RO should readjudicate the 
appellant's claim based on a review of 
the VA Forms 21-8416 and 21-0518-1 and 
reports of medical expenses not 
previously considered from treatment 
rendered at the Scarborough Chiropractic 
Clinic and medication purchased from the 
Cotton Plant Drug Store received at the 
Milwaukee Regional Office in December 
2007, as well as any other pertinent 
evidence received as a result of the 
development requested above.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the appellant, she must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




